*981MEMORANDUM **
Pursuant to the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9607(a), the California Department of Toxic Substances Control (“DTSC”) is entitled to recover response costs incurred during supervision of the cleanup of a site owned and operated by John Alexander Research, Inc. and John A. Alexander (collectively “Alexander”) if not inconsistent with the National Contingency Plan (“NCP”). Consistency with the NCP is presumed. Washington State Dept. of Transp. v. Washington Natural Gas Co., Pacificorp, 59 F.3d 793, 796 (9th Cir.1995).
Alexander has failed to show that DTSC’s response action was inconsistent with the NCP. See id. at 802. As such, DTSC is entitled to recover response costs, including overhead and attorneys’ fees incurred in pursuing recovery.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.